Citation Nr: 1421343	
Decision Date: 05/12/14    Archive Date: 05/21/14

DOCKET NO.  09-29 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for residuals of an eye injury.

2.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant (the Veteran)




ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1979 to December 1983, with subsequent Reserve service.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In August 2012, the Veteran testified at a Board hearing in Washington, D.C.  A copy of the hearing transcript has been associated with the claims file.  In September 2012, the Board remanded this matter for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The weight of the probative, competent and credible evidence of record demonstrates that the Veteran does not have residuals of an eye injury.

2.  The Veteran's bilateral pes planus is primarily manifested by weight-bearing line over or medial to the great tow, inward bowing of the tendo Achilles, pain on manipulation and accentuated pain on use of the feet, swelling, and characteristic callosities, but not marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation.





CONCLUSIONS OF LAW

1.  The criteria for service connection for an eye injury have not been met. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).

2.  The criteria for an initial 30 percent evaluation, but no more, for the Veteran's bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.326(a), 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  A VCAA notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  VCAA notice requirements apply to all five elements of a service connection claim (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006). 

With regard to the claim for service connection for residuals of an eye injury, the VCAA duty to notify initially was satisfied by way of a pre-adjudicatory letter the RO sent to the Veteran in April 2008.  This letter informed of the evidence required to substantiate the claim and of the respective responsibilities in obtaining this supporting evidence, including advising of how disability ratings and effective dates are assigned.  Thus, the Veteran has received all required notice concerning the claim.

As the pes planus claim involves an initial rating and comes before the Board on appeal from the decision which also granted service connection, there can be no prejudice to the Veteran from any alleged failure to give adequate 38 U.S.C.A. 
§ 5103(a) notice for the service connection claim.  See Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). 

The Board further finds that VA has complied with the duty to assist by aiding in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  The Veteran was also afforded VA medical examinations in June 2008.  Pursuant to the September 2012 remand instructions, he was provided additional VA medical examinations in October 2012 and November 2012.  
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The November and October 2012 VA examinations are adequate because they were performed by medical professionals, and were based on a review of the record and history and symptomatology from the Veteran and a thorough examination of the Veteran.  Accordingly, VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  For these reasons, the Board is satisfied that VA has fulfilled the duties to notify and assist required by the VCAA.


Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).  The most fundamental requirement for any claim for service connection is current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (indicating VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); but see McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim). 

The Veteran does not have a chronic disease listed under 38 C.F.R. § 3.309(a); thus, the presumptive service connection provisions at 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).




Service Connection for Residuals of an Eye Injury

The Veteran contends that he has a current eye disability as a result of an in-service injury.  He explained during the August 2012 Board hearing that in January 1982, during service, he was filling batteries and the battery acid splashed into his right eye.  He asserts that his current eye disability is manifested by blurry vision in the right eye, and loss of vision requiring prescription eye glasses.

Service treatment records confirm that the Veteran went to sick call in January 1982 following an incident in which battery acid splashed in his right eye.  The diagnosis was chemical keratitis and the treatment was eye drops and an eye patch.  An April 1982 service treatment record shows that, upon follow-up evaluation, near and distant vision was normal at 20/20.  Service treatment records contain no additional complaints, treatment, or diagnoses related to the battery acid accident.

The Veteran was afforded a VA eye examination in June 2008.  The VA examiner determined that the Veteran had no pathology related to the battery acid accident, and that his current eye condition, diagnosed as pre-glaucoma, is unrelated to the accident in service.  Because the VA examiner did not indicate that he reviewed the claims file, the Board remanded the claim in September 2012 to obtain a new examination.

Pursuant to the remand instructions, the Veteran was afforded a VA eye examination in October 2012.  The claims file was reviewed.  The VA examiner acknowledged the in-service injury and noted that the April 1982 service treatment record indicates that the condition was resolved.  The VA examiner reported that the Veteran got glasses in May 2008 to correct refractive error, and that the glasses fully corrected his vision.  After a clinical evaluation of the Veteran, the VA examiner concluded that the Veteran does not have an eye disorder besides refractive error, which is fully corrected by glasses.  

Refractive error is not a disease or injury within the meaning of service connection.  See 38 C.F.R. § 3.303(c) (2013).  As such, it cannot constitute a current disability.  Congress has specifically limited entitlement to service-connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. 
§ 1110.  In this case, where the evidence shows no current residual disability upon which to predicate a grant of service connection at any time during the claim period, there can be no valid claim for that benefit.  See Gilpin, 155 F.3d 135; Brammer, 
3 Vet. App. 223, 225.  While the Board notes that the Veteran was treated for an eye injury in service, the weight of the evidence, lay and medical, demonstrates that the injury resolved and vision was normal.  The weight of the evidence further demonstrates that the Veteran has been diagnosed with refractive error.  Thus there is no eye disability for which the Veteran can be service connected.  .

The Veteran is competent to report symptoms of his eye injury that he may have experienced at any time.  See Layno, 6 Vet. App. 465, 470.  As a layperson, however, he is not competent to diagnose current residuals of his eye injury, or provide a medical nexus opinion relating his in-service injury to his current refractive error, because those issues present complex medical questions requiring the opinion of a medical professional.  Jandreau, 492 F.3d 1372, 1377.  

For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for residuals of an eye injury, and the claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102 .


Legal Criteria: Initial Ratings

The Veteran seeks a higher initial rating for service-connected pes planus.  Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski,
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

The evaluation of the same disability under various diagnoses is to be avoided. Disability from injuries to the muscles, nerves, and joints of an extremity may overlap to a great extent, so that special rules are included in the appropriate bodily system for their evaluation.  Both the use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation, and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14.  Notwithstanding the above, VA is required to provide separate evaluations for separate manifestations of the same disability that are not duplicative or overlapping.  See Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  
Further, the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as the Veteran's relevant medical history, her current diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).



	(CONTINUED ON NEXT PAGE)



Initial Rating for Bilateral Pes Planus

The Veteran seeks an initial rating in excess of 10 percent for his bilateral pes planus.  He asserts this disorder causes pain and swelling, and impairs his ability to walk and stand for extended periods.  

The Veteran's bilateral pes planus has been granted service connection under Diagnostic Code 5276, for flatfoot, acquired.  This code provides a 50 percent rating for pronounced bilateral acquired pes planus manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendo Achilles on manipulation, which is not improved by orthopedic shoes or appliances.  A 30 percent rating is assigned for severe bilateral pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  A 10 percent rating is warranted for moderate pes planus where the weight-bearing lines are over or medial to the great toes and there is inward bowing of the tendo Achilles and pain on manipulation and use of the feet. 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2013).

The Veteran was afforded a June 2008 VA foot examination.  With regard to his bilateral pes planus, the Veteran reported a pain level of 9 out of 10, characterized by burning, aching, sharpness, and cramping.  The pain comes on its own, and can be aggravated by physical activity and weight bearing activities.  The pain is constant, and is associated with swelling and fatigue, but not weakness or stiffness.  Clinical evaluation revealed abnormal weight bearing and callosities located below the third metatarsophalangeal joints of both feet.  Painful motion was found in both feet.  Examination did not reveal edema, disturbed circulation, weakness, atrophy of the musculature, or tenderness.  The VA examiner found a slight degree of valgus bilaterally.  No forefoot or midfoot malalignment was found.  No deformities were found.  Palpitation revealed slight tenderness.  On both feet, the Achilles tendon revealed mal-alignment with inward bowing, but without pain on manipulation.  Examination did not reveal pes cavus, hammer toes, Morton's Metatarsalgia, or hallux rigidus.  Hallus valgus was found bilaterally, with a slight degree of angulation, and no resection of the metatarsal head.  The VA examiner noted that the Veteran had limitations in standing and walking.  His symptoms and pain are not relieved by corrective shoe wear.  X-ray findings revealed bilateral pes planus and hallux valgus.  

In his February 2009 notice of disagreement, the Veteran stated in part, "while I am truly grateful for the 10 percent, I disagree because my bilateral foot condition is much worst [sic]."  In his July 2009 formal appeal to the Board, he stated, with regard to his foot condition, "I believe that the VA rated me incorrectly because not only am I in constant pain, I am very limited in my every day activities because of my condition."  At the August 2012 Board hearing, the Veteran indicated that his foot condition has been at its current level of severity for the entire rating period on appeal.  Additionally, he testified that he frequently experiences swelling of the feet upon use. 

Pursuant to the September 2012 remand instructions, the Veteran was afforded a November 2012 VA foot examination to determine the current severity of his foot condition, including whether the condition had worsened at any point during the appeal period.  X-ray findings revealed bilateral pes planus and hallux valgus, associated with degenerative joint disease in the first metatarsophalangeal joints.  Minimal ossifications were seen at the posterior aspect of the right calcaneus.  No fracture deformity was seen.  On examination, the Veteran had accentuated pain on use of the feet bilaterally, but not pain on manipulation.  There was no indication of swelling on use.  Characteristic callosities were found bilaterally.  Extreme tenderness of the plantar surface was not found.  There was not objective evidence of marked deformity of the feet.  The VA examiner did not find inward bowing of the Achilles' tendon, or weight-bearing live over or medial to the great toe.  The VA examiner determined that the Veteran's symptoms are relieved by arch supports.  

Based on the above, the Board finds that the weight of the evidence, lay and medical, supports a disability rating of 30 percent, and no higher, for the entire rating period on appeal.  The weight of the evidence shows that the Veteran fully meets the criteria for a 10 percent rating for bilateral pes planus.  The June 2008 VA examiner reported positive findings of weight bearing line over or medial to the great toe, inward bowing of the tendo Achilles, and pain on manipulation and use.  Clinical evaluations in June 2008 and November 2012 demonstrate that the Veteran also meets some of the criteria for a 30 percent rating for bilateral pes planus, such as characteristic callosities and accentuated pain on use.  Additionally, the Board finds that the Veteran's reports of swelling of the feet on use, pain, and limitations in weight-bearing activities are competent and credible.   See Layno, 6 Vet. App. 465, 470.  Thus, the weight of the lay and medical evidence of record demonstrates that the Veteran's bilateral pes planus more closely approximates the criteria contemplated by a 30 percent rating evaluation.  

The Board does not find, however, that a disability rating in excess of 30 percent is warranted for service-connected bilateral pes planus for any of the period on appeal.  The weight of the evidence does not demonstrate marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo Achilles on manipulation, not improved by orthopedic shoes or appliances.  VA examinations in June 2008 and November 2012 do not show those symptoms, and the November 2012 VA examination indicated that the Veteran's symptoms were relieved by orthopedic shoe inserts.  Overall, the Board finds the weight of the lay and medical evidence does not demonstrate pronounced impairment of either foot due to bilateral pes planus, for which a disability rating in excess of 30 percent would be warranted. 

The Board has also considered whether a higher evaluation is warranted under other diagnostic codes.  See 38 C.F.R. § 4.20; Schafrath v. Derwinski, 1 Vet. App. 589   (1995).  The record, however, contains no supporting evidence of the presence of unilateral or bilateral flat foot; claw foot (pes cavus); or malunion or nonunion of tarsal or metatarsal bones.  Thus, Diagnostic Codes 5276, 5278, and 5283 are not for consideration.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276, 5278, 5283.  Evaluation of the Veteran's bilateral plantar fasciitis under other diagnostic criteria of the feet would also not result in a disability rating in excess of 30 percent.  Additionally, no examiner has stated the Veteran experienced additional limitation of motion or other impairment as the result of pain, pain on use, fatigability, incoordination, or weakness, such that an increased rating would be warranted on that basis.  See DeLuca, 8 Vet. App. at 202.

For the entire period on appeal, the evidence of record supports the assignment a 30 percent disability rating for the Veteran's bilateral pes planus.  Assignment of staged ratings has been considered, but found not to be applicable in this case.  The VA examination findings of June 2008 and November 2012 both demonstrate symptoms that more closely approximate the criteria for a 30 percent rating.  Additionally, the Veteran stated in his VA Form 9 that the initial 10 percent rating was incorrect, and clarified in the August 2012 Board hearing that his foot condition has been at its current level of severity for the entire rating period on appeal.  Thus, staged ratings are not warranted.

The preponderance of the evidence is against a disability rating in excess of 30 percent at any time during the appeals period for the Veteran's bilateral pes planus and the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).

TDIU

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  In this case, the Veteran has not specifically argued, and the record does not otherwise reflect, that his disabilities render him totally unemployable.  During the August 2012 Board hearing, the Veteran testified that he is currently employed as a painter.    Accordingly, a claim for TDIU has not been raised.  




Extraschedular Considerations

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  
38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairment caused by the Veteran's foot disabilities are contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating in this case is adequate.  The Veteran's complaints of pain, swelling, and functional impairment including difficultly walking and standing are contemplated in the criteria for evaluating his foot disabilities.  The applicable diagnostic criteria consider such symptoms, and as discussed above, the Board has found that the weight of the evidence does not demonstrate that the Veteran's bilateral pes planus is pronounced; it is not manifested by marked pronation, extreme tenderness, marked inward displacement or severe spasm of the tendo Achilles on manipulation, and is improved by use of orthopedic inserts.  

The rating criteria practicably represent the average impairment in earning capacity resulting from the Veteran's service-connected foot disabilities.  See 
38 C.F.R. § 4.71a (2013).  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Service connection for residuals of an eye injury is denied.

Entitlement to an initial 30 percent evaluation for the Veteran's bilateral pes planus is granted.




____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


